Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION



Status of Claims

Claims 10,12,13 and 21- 32 are allowed.


Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the limitations underlined within the independent claims mentioned below.

Regarding Claim 10,
A method of training a generative adversarial network, the network comprising two generators and two discriminators and configured to generate a reference image from an input image, the method comprising: providing first generator training input to a first generator, the first generator training input comprising reference images that show utility assets; providing first training output generated by the first generator to a second generator, the first training output comprising candidate input images, wherein each candidate input image corresponds to a respective reference image; generating by the second generator, from the first training output, second training output, the second training output comprising candidate reference images that show utility assets, wherein the second generator generates a corresponding candidate evaluating an objective function of a measure of difference between respective identified utility assets shown in corresponding pairs of reference image and candidate reference image, comprising: for each reference image, obtaining, from corresponding ground truth label data, data that specifies locations of respective identified utility assets shown in the reference image, and for each candidate reference image, generating, by an object detection model and from the candidate reference image, data that specifies locations of respective identified utility assets shown in the candidate reference image; and determining, based on a determined gradient of the objective function, an update to respective parameter values of the first and second generators.  

Regarding Claim 23,
A system comprising: one or more computers and one or more storage devices on which are stored instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations for training a generative adversarial network, the network comprising two generators and two discriminators and configured to generate a reference image from an input image, the operations comprising: Page: 4of7 providing first generator training input to a first generator, the first generator training input comprising reference images that show utility assets; providing first training output generated by the first generator to a second generator, the first training output comprising candidate input images, wherein each candidate input image corresponds to a respective reference image; generating by the second generator, from the first training output, second training output, the second training output comprising candidate reference images that show utility assets, wherein the second generator generates a corresponding candidate reference image for each candidate input image; evaluating an objective function of a measure of difference between respective identified utility assets shown in corresponding pairs of reference image and candidate reference image, comprising: for each reference image, obtaining, from corresponding ground truth label data, data that specifies locations of respective identified utility assets shown in the reference image, and for each candidate reference image, generating, by an object detection model and from the candidate reference image, data that specifies locations of respective identified utility assets shown in the candidate reference image; and determining, based on a determined gradient of the objective function, an update to respective parameter values of the first and second generators.  

Regarding Claim 28,
A computer storage medium encoded with instructions that, when executed by one or more computers, cause the one or more computers to perform operations for training a generative adversarial network, the network comprising two generators and two discriminators and configured to generate a reference image from an input image, the operations comprising: providing first generator training input to a first generator, the first generator training input comprising reference images that show utility assets; providing first training output generated by the first generator to a second generator, the first training output comprising candidate input images, wherein each candidate input image corresponds to a respective reference image; generating by the second generator, from the first training output, second training output, the second training output comprising candidate reference images that show utility assets, wherein the second generator generates a corresponding candidate reference image for each candidate input image; evaluating an objective function of a measure of difference between respective identified utility assets shown in corresponding pairs of reference image and candidate reference image, comprising: for each reference image, obtaining, from corresponding ground truth label data, data that specifies locations of respective identified utility assets shown in the reference image, and Application No. : 16/666,304 Filed: October 28, 2019 Page: 6of7 for each candidate reference image, generating, by an object detection model and from the candidate reference image, data that specifies locations of respective identified utility assets shown in the candidate reference image; and determining, based on a determined gradient of the objective function, an update to respective parameter values of the first and second generators.




Regarding Claim 10: Claim 10 is   rejected over Ros Sanchez et al. (USPUB 20190370666, filed 05/31/2018) in view of Nguyen (NPL Doc. : “Automatic autonomous vision-based power line inspection: A review of current status and the potential role of deep learning”, Electrical Power and Energy Systems 99 (2018) 107–120, Pages 109-117) teaches A method of training a generative adversarial network, the network comprising two generators and two discriminators and configured to generate a reference image from an input image, the method comprising: providing first generator training input to a first generator, the first generator training input comprising reference images that show utility assets; providing first training output generated by the first generator to a second generator, the first training output comprising candidate input images, wherein each candidate input image corresponds to a respective reference image; generating by the second generator, from the first training output, second training output, the second training output comprising candidate reference images that show utility assets, wherein the second generator generates a corresponding candidate reference image for each candidate input image; and determining,… based on a determined gradient of the objective function, an update to respective parameter values of the first and second generators.  respectively (detailed rejection of the claim mentioned within Office Action dated 03/04/2021) within claim 1,  but does not teach the limitations  ( previously  objected allowable limitation of claim 11 within office action dated 03/04/2021) as mentioned within the claim  "evaluating an objective function of a measure of difference between respective identified utility assets shown in corresponding pairs of reference image and candidate reference image, comprising: for each reference image, obtaining, from corresponding ground truth label data, data that specifies locations of respective identified utility assets shown in the reference image, and for each candidate reference image, generating, by an object detection model and from the candidate reference image, data that specifies locations of respective identified utility assets shown in the candidate reference image…”




Regarding Claim 23:   Claim 23 is a new added claim that mentions similar limitation  to claim 10 and the  allowable limitations of claim 11, therefore the following limitations underline below  within claim 23 is not taught by prior art of record :" evaluating an objective function of a measure of difference between respective identified utility assets shown in corresponding pairs of reference image and candidate reference image, comprising: for each reference image, obtaining, from corresponding ground truth label data, data that specifies locations of respective identified utility assets shown in the reference image, and for each candidate reference image, generating, by an object detection model and from the candidate reference image, data that specifies locations of respective identified utility assets shown in the candidate reference image;…”

Regarding Claim 28: Claim 28 is a new added claim that mentions similar limitation  to claim 10 and the  allowable limitations of claim 11, therefore the following limitations underline below  within claim 28 is not taught by prior art of record :" evaluating an objective function of a measure of difference between respective identified utility assets shown in corresponding pairs of reference image and candidate reference image, comprising: for each reference image, obtaining, from corresponding ground truth label data, data that specifies locations of respective identified utility assets shown in the reference image, and Application No. : 16/666,304 Filed: October 28, 2019 Page: 6of7 for each candidate reference image, generating, by an object detection model and from the candidate reference image, data that specifies locations of respective identified utility assets shown in the candidate reference image;…”




Conclusion


2. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax #  ( 571) 273- 9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637